  Case 20-01008         Doc 16     Filed 05/11/20 Entered 05/11/20 16:08:27             Desc Main
                                     Document     Page 1 of 3



                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


 In re:
                                                     Chapter 11
 Breda, a Limited Liability Company,                 Case No. 18-10140


                              Debtor


 Breda, a Limited Liability Company,

                              Plaintiff
   v.                                                Adv. Proc. No. 20-1008

 Jovita Carranza, in her capacity as
 Administrator for the
 U.S. Small Business Administration,

                              Defendant


                            ORDER DENYING PLAINTIFF’S REQUEST
                            FOR TEMPORARY RESTRAINING ORDER

          A fair judicial system, one that commands the respect of the public, is built on the

bedrock principle “that like cases should be decided alike.” Martin v. Franklin Capital Corp.,

546 U.S. 132, 139 (2005). Although the Court recently granted preliminary injunctive relief in

two other cases involving identical questions of law and similar facts, there are differences in this

case that warrant a different outcome.

          Less than one month ago—and after the COVID-19 pandemic had erupted—the Plaintiff

sought approval of a disclosure statement describing its chapter 11 plan. The disclosure

statement acknowledged the difficulties caused by COVID-19, but assured creditors that the plan

was nevertheless feasible: “The [Plaintiff] continues to project a financially viable business that

will maintain operations while meeting payment obligations under the Plan.” [Dkt. No. 117, at
  Case 20-01008       Doc 16      Filed 05/11/20 Entered 05/11/20 16:08:27             Desc Main
                                    Document     Page 2 of 3



p. 5.] Admittedly, the Plaintiff also described a general effort to obtain assistance in the face of

the public health crisis. But nothing in the disclosure statement stated, or even suggested, that

the Plaintiff was likely to suffer immediate and irreparable harm in the form of a cessation of

business if the Plaintiff was denied access to the Paycheck Protection Program (the “PPP”) or

any other source of financial assistance. In a section entitled “Feasibility of the Plan,” the

Plaintiff pointed to projections—the same projections supporting the Plaintiff’s request for a

TRO—and asserted that the “Plan is feasible” and “not likely to be followed by the liquidation of

the [Plaintiff] or the need for further financial reorganization.” Id. at p. 16. These projections

show that the Plaintiff expects to have cash of negative $165,066 on July 1, 2020. Quite

obviously, any projection that depicts a negative amount of cash is cause for some concern. But

the projection shows the Plaintiff’s forecasted ability to weather the storm after July 2020 and

into 2022, even without receipt of funds under the PPP.

       What of the Plaintiff’s prospects between May 8, 2020 (when the Court heard the TRO

motion) and July 1, 2020? The record is devoid of any showing of what the projected receipts

and disbursements might look like during that period. As to this question, the Plaintiff’s verified

complaint recites only that the Plaintiff “will run out of money to pay operating expenses in the

near term” without access to the PPP or some other source of funds and that, if that occurs, it will

be forced to close. See [Adv. Proc. Dkt. No. 1, at ¶¶ 40, 42]. On this record, the Court simply

does not have enough information to determine whether developments after April 16, 2020—

namely, the issuance of an Executive Order by the Governor of the State of Maine on April 29,

2020—seriously impaired the Plaintiff’s financial trajectory.

       At the hearing on the request for a TRO, the Defendant suggested that the Plaintiff should

be estopped from asserting that failure to access the PPP would result in immediate and




                                                  2
  Case 20-01008       Doc 16      Filed 05/11/20 Entered 05/11/20 16:08:27             Desc Main
                                    Document     Page 3 of 3



irreparable harm. Although the Court is not prepared to make a finding or conclusion based on

estoppel, the Plaintiff’s statements in mid-April about the prospect of a viable restructuring

undermine its current claim of immediate and irreparable harm. Fundamentally, this plaintiff has

not made a sufficient showing on this aspect of the four-part test for preliminary injunctive relief

in light of its relative showings on the other three parts of the test. See Esso Standard Oil Co. v.

Monroig-Zayas, 445 F.3d 13, 18 (1st Cir. 2006) (identifying the four factors the court weighs in

determining whether injunctive relief should be granted, and clarifying that the party seeking

such relief “bears the burden of establishing that these four factors weigh in its favor”).

       The Plaintiff’s request for a temporary restraining order is hereby DENIED. The Court

will hold a telephonic status conference in this proceeding at 10:30 a.m. on Friday, May 15, 2020

to determine the course of future proceedings. At the status conference, the Plaintiff’s counsel

should be prepared to indicate whether the Plaintiff intends to press its request for a preliminary

injunction. The parties should also be prepared to address whether, in connection with a trial on

the merits, an award of money damages could provide an adequate remedy at law.



Date: May 11, 2020
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine




                                                  3
